At the suppression hearing, a police officer testified that he observed defendant speak to a woman, walk 10 to 15 feet into a nearby park and pick up a small, brown paper bag. Thereafter, defendant looked in the general direction of the officer’s patrol car, crumpled the bag, nonchalantly let it drop to the ground, and walked towards the woman, who then walked away. The police drove towards defendant, picked up the bag, found that it contained 20 vials of crack, and arrested defendant.
Defendant failed to demonstrate that he had a reasonable *332expectation of privacy in the bag or the park grounds where he dropped the bag (People v Ramirez-Portoreal, 88 NY2d 99). Defendant’s guilt was proven beyond a reasonable doubt and the verdict was not against the weight of the evidence. There was ample evidence of intent to sell, including defendant’s possession of 20 crack vials and cash, consisting, in part, of 25 single dollar bills, and his inculpatory statements to the police. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Mazzarelli, JJ.